Title: To George Washington from Colonel Daniel Brodhead, 16 September 1779
From: Brodhead, Daniel
To: Washington, George


        
          Dear General,
          Pitts Burgh Sepr 16th[–24th] 1779.
        
        I returned from the expedition against the Senaca & Muncy nations the 14th Inst. & now do myself the honor to inform you how far I have succeeded in prosecuting it.
        I left this place the 11th of last month with Six hundred & Five Rank & File including Militia & Volunteers & one Months provision which except the live Cattle was transported by water under the escort of

one hundred Men to a place called Mahoning about 15 Miles above Fort Armstrong where after four days detention by excessive Rains & the straying of some of the Cattle, the stores were loaded on Pack Horses & the troops proceeded on the march for Canawago on the path leading to Cuscushing at ten miles on this side the town one of the advanced Guards consisting of fifteen Whitemen including the spies & eight Delaware Indians under the command of Lieut. Hardin of the 8th Pena Regt whom I have before recommended to your Excellency for his great bravery & skill as a partizan discovered between thirty & Forty warriors coming down the Alleghany River in seven Canoes.
        These Warriors having likewise discovered some of the Troops immediately landed, stript off their shirts & prepared for action and the advanced Guard immediately began the attack—All the troops except one Column & Flankers being in the narrows between the River & [a] high hill were immediately prepared to receive the Enemy which being done I went forward to discover the Enemy & [saw] six of them retreating over the River without Arms, at the same time the rest ran away leaving their Canoes Blankets, Shirts, provisions & eight Guns besides five dead & by the signs of Blood several went off wounded, only two of [our] men & one of the Delaware Indians (Nanouland) were wounded & so slightly that they are already recovered & fit for action—The next morning the Troops proceeded to Buchloons where I ordered a small Breastwork to be thrown up of felled Timber & fascines a Capt. & Forty Men were left to secure our Baggage & Stores & the troops immediately proceeded to Canawago, which I found had been deserted about eighteen months past.
        Here the Troops seemed much mortified because we had no person to serve as a Guide to the upper Towns, but I ordered them to proceed on a path which appeared to have been travelled on by the Enemy sometime past & we continued marching on it about 20 Miles before any discoveries were made except of a few tracts of their Spies—But immediately after ascending a high hill we discovered the Alleghany River & a number of Corn Fields & descending several Towns which the Enemy had deserted on the approach of the Troops. Some of them fled just before the advanced Guard reached the Towns & left several packs of Deer Skins. At the upper Seneca Towns we found a painted image or War post, clothed in Dog skin & John Montour told me this Town was called Yoghroonwago, besides this we found seven other Towns consisting in the whole of one hundred & thirty Houses some of which were large enough for the Accommodation of three or four Indian families. The Troops remained on the Ground three whole days destroying the Towns & Corn Fields. I never saw

finer Corn altho it was planted much thicker than is common with our Farmers. The quantity of corn & other vegetables destroyed, at the several Towns from the best accounts I can collect from the Officers employd for to destroy it must certainly exceed Five hundred Acres which is the lowest estimate & the plunder taken is estimated at 30 m. Dollars I have directed a sale to be made of it for the benefit of the troops On my return I preferred the Venango Road the old towns of Conawago Buchloons & Mahusquechikoken about 20 Miles above Venango on French Creek consisting of 35 large houses were likewise burnt. The greatest part of the Indian houses were larger than common & [were] built of square & round logs & frame work. From the great quantity of Corn in new Ground & the number of new houses Built & Building it appears that the whole Seneca & Muncy nations intended to collect to this settlement which extends about eight Miles on the Alleghany River between one hundred & seventy & two hundred Miles from hence—the River at the upper Towns is little if any larger than Kiskamanitis Creek. It is remarkable that neither Man or Beast has fallen into the Enemies hands on this expedition, & I have a happy presage that the Counties of Westmoreland Bedford & Northumberland if not the whole Western frontiers will experience the good effects of it.
        Too much praise cannot be given to both Officers & Soldiers of every Corps during the whole expedition their perseverance & zeal during the whole march thro’ a Country too inaccessible to be describd can scarcely be equalled in history, notwithstanding many of them returned barefooted & [almost] naked they disdained to complain & to my great mortification I have neither Shoes Shirts, Blankets Hats Stockings nor leggins to relieve their necessities.
        On my return here I found the Chiefs of the Delawares the principal Chief of the Hurons & now the king of the Maquichee tribe of the Shawanesse is likewise come to treat with me about 30 Delaware Warriors are here likewise ready to go to war; but I have nothing to encourage them with & without the means of paying them I cannot send them out.
        The Troops here have at least nine Months pay due to them & their is neither Money nor Pay Master to discharge the Arrearages.
        A Majority of my Regt are now discharged & the term of the two Ranging Companies of Westmoreland expired, so that I shall be weak in Troops to prosecute an expedition which by your permission I should be happy to make against Detroit taking the Shawan⟨ese⟩ in my way—I should be happy to have your permission to make occasional excursions against any of the Indian nations who may hereafter prove inimical to us, as sometimes a favorable oppertunity may be

lost before I can be favored with your particular orders—Likewise to know your pleasure in regard to the Senecas & Muncies should they in their great distress sue for peace—I have before taken the liberty to give you my opinion respecting them, & the pairings of Scalps & the hair of our Countrymen at every warriors Camp on the path we marched are new inducements for Revenge.
        I am informed that Colo. Clark who took Post St Vincent is making peace & war with the natives I am not instructed how far your Excellency has authorized him to do so & apprehend the worst consequences to this frontier should either Colo. Clark or myself enter into a treaty of peace with one of the Indian nations & the other Break it, & by my instructions I am confined to the immediate command of the Troops here I can take no step to prevent such a probable but humbly entreat you to do it.
        The Wyandotts & the Maquichees tribe of the Shawanese promise very fair & I have promised them peace provided they take as many prisoners & scalps from the Enemy as they have done from us & on every occasion join us against the enemies of America which they have engaged to do.
        The two soldiers I sent Express to Genl Sullivan are not yet returned & I apprehend they have fallen into the Enemys hands.
        A few Indian Goods Paint & trinkits at this juncture would enable me to engage the Delawares to harrass the enemy frequently.
        The Bearer Capt. McIntire has some private as well as public Business to transact at Philada I have therefore ordered him to proceed to Head Quarters & he will have the honor to wait on you with this letter. I have the honour to be with the most perfect regard & esteem your Excellencys most Obedt Hble Servt
        
          D. Brodhead
        
        
          The Delaware Chiefs have just now called on me to Build some Block houses at Cushocken for the protection of their Women & Children whilst they are out against the English & Mingoes & I have agreed to send a Detatchment for that purpose agreeable to the Articles of Confederation.
          The Soldiers I sent express to Genl Sullivan are this moment returned & I enclose a copy of his letter.
          
            D.B.
          
        
      